                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

IN RE: CRAIG BAKER                                               CASE NO: 20-22016
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11
                                                                 ECF Docket Reference No. 37




On 10/14/2020, I did cause a copy of the following documents, described below,
Notice of Hearing Motion to Convert Chapter 13 Case to Chapter 11 ECF Docket Reference No. 37




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 10/14/2020
                                                           /s/ Anne Penachio
                                                           Anne Penachio
                                                           Penachio Malara, LLP
                                                           245 Main Street, Suite 450
                                                           White Plains, NY 10601
                                                           914 946 2889
                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 IN RE: CRAIG BAKER                                                     CASE NO: 20-22016

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11
                                                                        ECF Docket Reference No. 37




On 10/14/2020, a copy of the following documents, described below,

Notice of Hearing Motion to Convert Chapter 13 Case to Chapter 11 ECF Docket Reference No. 37




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 10/14/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Anne Penachio
                                                                            Penachio Malara, LLP
                                                                            245 Main Street, Suite 450
                                                                            White Plains, NY 10601
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                                                         EXCLUDE
                                         ATHENE ANNUITY AND LIFE COMPANY
1LABEL MATRIX FOR LOCAL NOTICING         KNUCKLES KOMOSINSKI MANFRO LLP           PENACHIO MALARA LLP
02087                                    565 TAXTER ROAD SUITE 590                245 MAIN STREET
CASE 20-22016-SHL                        ELMSFORD NY 10523-2300                   SUITE 450
SOUTHERN DISTRICT OF NEW YORK                                                     WHITE PLAINS NY 10601-2438
WHITE PLAINS
WED OCT 14 14-07-56 EDT 2020


EXCLUDE                                  EXCLUDE                                  ATHENE ANNUITY LIFE ASSURANCE COMPANY
WHITE PLAINS DIVISION                    ANNE PENACHIO ESQ                        7700 MILLS CIVIC PARKWAY
300 QUARROPAS STREET                     PENACHIO MALARA LLP                      WEST DES MOINES IA 50266-3862
WHITE PLAINS NY 10601-4140               245 MAIN STREET SUITE 450
                                         WHITE PLAINS NY 10601-2438




ATHENE ANNUITY AND LIFE COMPANY CO       CITI ATT UNIVERSAL                       CITIBANK NA
RUSHMORE                                 PO BOX 140310                            5800 S CORPORATE PL
PO BOX 55004                             TOLEDO OH 43614-0310                     SIOUX FALLS SD 57108-5027
IRVINE CA 92619-5004




DEPARTMENT OF THE TREASURY               DISCOVER BANK                            DISCOVER FINANCIAL SERVICES LLC
INTERNAL REVENUE SERVICE                 DISCOVER PRODUCTS INC                    PO BOX 3025
POST OFFICE BOX 7346                     PO BOX 3025                              NEW ALBANY OH 43054-3025
PHILADELPHIA PA 19101-7346               NEW ALBANY OH 43054-3025




EMERGENCY PHYSICIAN SERVICES OF NY PC    ENGLEWOOD HOSPITAL                       ENGLEWOOD HOSPITAL
PO BOX 1123                              360 ENGLE ST                             CCCB
MINNEAPOLIS MN 55440-1123                ENGLEWOOD NJ 07631                       PO BOX 1750
                                                                                  WHITEHOUSE STA NJ 08889-1750




ENGLEWOOD HOSPITAL                       INTERNAL REVENUE SERVICE                 KNUCKLES KOMOSINSKI MANFRA LLP
PO BOX 1750                              CENTRALIZED INSOLVENCY OPERATIONS        565 TAXTER ROAD SUITE 590
WHITESTONE STATION NJ 08889-1750         PO BOX 7346                              ELMSFORD NY 10523-2300
                                         PHILADELPHIA PA 19101-7346




MD PARTNERS OF ENGLEWOOD                 NORTHERN VALLEY ANESTHESIOLOGY PA        NYS DEPT OF LABOR
CCCB                                     PO BOX 1123                              STATE OFFICE CAMPUS
PO BOX 1750                              MINNEAPOLIS MN 55440-1123                BUILDING 12 ROOM 256
WHITEHOUSE STA NJ 08889-1750                                                      ALBANY NY 12240-0001




NYS STATE DEPARTMENT OF                  NORTHERN MEDICAL SPECIALISTS             OFFICE OF THE UNITED STATES TRUSTEE
TAXATION FINANCE                         340 US 202                               201 VARICK ST ROOM 1006
WITHHOLDING SALES TAX INCOME TAX         SOMERS NY 10589-3236                     NEW YORK NY 10014-7016
90 COHOES AVE
GREEN ISLAND NY 12183-1515




PRESIDENT CEO MANAGING MEMBER OFFICER    PRESIDENT CEO MANAGING MEMBER OFFICER    PRESIDENT CEO MANAGING MEMBER OFFICER
IN                                       IN                                       IN
AND BANKRUPTCY DEPARTMENT                AND BANKRUPTCY DEPARTMENT                AND BANKRUPTCY DEPARTMENT
ATHENE ANNUITY LIFE ASSURANCE COMPANY    CITI-ATT UNIVERSAL                       DISCOVER FINANCIAL SERVICES
7700 MILLS CIVIC PARKWAY                 PO BOX 140310                            2500 LAKE COOK RD
WEST DES MOINES IA 50266-3862            TOLEDO OH 43614-0310                     RIVERWOODS IL 60015-1838
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

PRESIDENT CEO MANAGING MEMBER OFFICER    PRESIDENT CEO MANAGING MEMBER OFFICER    PRESIDENT CEO MANAGING MEMBER OFFICER
IN                                       IN                                       IN
AND BANKRUPTCY DEPARTMENT                AND BANKRUPTCY DEPARTMENT                AND BANKRUPTCY DEPARTMENT
ENGLEWOOD HOSPITAL                       ENGLEWOOD HOSPITAL                       NORTHERN MEDICAL SPECIALISTS
360 ENGLE ST                             PO BOX 1750                              340 US 202
ENGLEWOOD NJ 07631                       WHITESTONE STATION NJ 08889-1750         SOMERS NY 10589-3236




RAYMOND COTE ESQ                         US TREASURY DEPARTMENT                   UNITED STATES TREASURY DEPARTMENT
204 CHERRY HILL RD                       BANKRUPTCY DIVISION IRS                  INTERNAL REVENUE SERVICE
CARMEL NY 10512-3836                     1500 PENNSYLVANIA AVE                    333 WEST PERSHING RD
                                         WASHINGTON DC 20220-0001                 KANSAS CITY MO 64108-4302




UNITED STATES TREASURY DEPARTMENT        UNITED STATES TRUSTEE                    WESTCHESTER DEPT PUBLIC SAFETY
INTERNAL REVENUE SERVICE                 OFFICE OF THE UNITED STATES TRUSTEE      110 DR MARTIN LUTHER KING JR BLVD
PO BOX 37008                             US FEDERAL OFFICE BUILDING               ROOM 217
HARTFORD CT 06176-7008                   201 VARICK STREET ROOM 1006              WHITE PLAINS NY 10601-2519
                                         NEW YORK NY 10014-7016




EXCLUDE                                  DEBTOR                                   KRISTA M PREUSS
ANNE J PENACHIO                          CRAIG BAKER                              CHAPTER 13 STANDING TRUSTEE
PENACHIO MALARA LLP                      2 MARSHALL COURT                         399 KNOLLWOOD ROAD
245 MAIN STREET                          SOMERS NY 10589-2600                     WHITE PLAINS NY 10603-1931
SUITE 450
WHITE PLAINS NY 10601-2438




LEONARD E LOMBARDI
LEONARD E LOMBARDI PC
17 TAPPAN TERRACE
PO BOX 2502
BRIARCLIFF MANOR NY 10510-8102
